Citation Nr: 1758185	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  13-03 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a left foot disability.

2.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Carter, Counsel 
INTRODUCTION

The Veteran served on active duty in the United States Army from December 1973 to December 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 and October 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In August 2017, the Veteran testified at a video conference hearing before the undersigned.


FINDINGS OF FACT

1.  A current left foot disability, diagnosed as foot drop, is causally related to an injury during active service.

2.  For the entire rating period, the Veteran's service-connected bilateral hearing loss has not been manifested by compensable hearing acuity in either ear.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for a left foot disability have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for entitlement to a compensable rating for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Left Foot Disability

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131.

Service treatment records show the Veteran was treated in service for a possible fracture of the big toe of the left foot in October 1974.  During the appeal period, the Veteran was diagnosed with foot drop, as noted in VA treatment records.  The evidence also shows ongoing symptomatology and treatment for left foot drop, as noted in VA treatment records dated from April 2005 to July 2016.  Moreover, VA treating physicians concluded in June 2013 that the Veteran had a fire extinguisher fall on his foot while in the Army and has had foot drop since then, and in June 2014 that the onset of the Veteran's left foot drop was the original injury in 1974 when a fire extinguisher fell on his foot.

For the reasons and bases discussed above and after resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for a left foot disability on a direct basis.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 3.303. 

Bilateral Hearing Loss

Neither the Veteran nor his attorney have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, such as for the service-connected bilateral hearing loss in this case, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board considers whether a compensable rating for bilateral hearing loss is warranted at any time since or within one year prior to the date of claim on August 4, 2016.

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85 and the statement of the case) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85.

Regulations also provide that, in cases of exceptional hearing loss, defined as when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the puretone threshold is 30 decibels or less at 1,000 hertz and 70 decibels or more at 2000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral. 

In addition to dictating objective test results, a VA audiologist must describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

In August 2016, the Veteran submitted a July 2016 private audiogram report.  The Veteran's average puretone thresholds were 50 decibels in the right ear and 45 decibels in the left ear.  See Savage v. Shinseki, 24 Vet. App. 259 (2011) (noting the Board may interpret results from a private audiometric graph, if it felt it had the expertise, and holding that the Board may not ignore such private audiometric test results that are of record).  The Board finds this report lacks probative value because the examiner recorded discrimination test results under the MCL standard and the Maryland CNC test is a requirement for a hearing impairment examination for VA purposes.  See 38 C.F.R. § 4.85(a).  As a result, a Roman numeral cannot be designated for hearing impairment of either ear pursuant to Table VI.  See 38 C.F.R. § 4.85.

Moreover, the bilateral puretone thresholds in July 2016 do not qualify as exceptional patterns of hearing, as the Veteran did not have puretone thresholds of 55 decibels or more at each of the frequencies of 1000, 2000, 3000 and 4000 hertz or a puretone threshold of 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz.  As a result, a Roman numeral cannot be designated for hearing impairment of either ear pursuant to Table VIa.  See 38 C.F.R. § 4.86.

At the September 2016 VA audiological examination, the examiner noted the following:

Test results are not being reported as they are not considered to be valid.  There was poor consistency in [the Veteran's] responses to test stimuli.  There were poor inter-test agreement.  There was poor agreement between his admitted thresholds and his observed communication ability.  He was re-instructed and re-tested several times without improvement.  While pleasant in demeanor he failed to comply with test procedures.

At the March 2017 VA audiological examination, another audiogram was conducted and the same examiner reiterated his conclusion above and noted that "...this is the second time this veteran has been seen by me for an Audiology C+P examination.  Both times the test results were non-organic."  

In light of the VA examiner's conclusions in September 2016 and March 2017, a Roman numeral value cannot be designated for hearing impairment of either ear pursuant to Table VI.  See 38 C.F.R. § 4.85.

Review of VA treatment records document the Veteran's bilateral hearing loss disability but do not provide audiograms and Maryland CNC tests to rate his hearing loss.  There is no medical evidence during the appeal period to show that the criteria for a compensable rating are met.  

At the August 2017 Board hearing, the Veteran reported he does not wear hearing aids and has only sought audiological care through VA.  He noted turning up the television volume to hear more clearly, unable to hear clearly over the telephone, and difficulty hearing conversations when background noise is present and emergency sirens while driving.

The Board has considered the Veteran's reported history of symptomatology related to the service-connected bilateral hearing loss.  He is competent to report a decrease in hearing acuity because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  His assertions regarding the functional impact of his hearing loss on his daily life are also credible.  However, the assignment of a disability rating for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations based on the audiology examination results.  See Lendenmann, 3 Vet. App. at 349.  In this case, such competent evidence concerning the nature and extent of the Veteran's disability has not been provided in the medical evidence of record.  Moreover, the Veteran in this case is not competent to measure his level of hearing loss and apply it to the rating schedule, as the record does not show that he has the expertise or training to conduct audiographic testing to measure the degree of the hearing loss.

The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The functional impacts that the Veteran describes, including having to turn up the television, difficulty talking on the telephone, being unable to understand when people speak to him including in the presence of background noise, are contemplated by the rating criteria.  Doucette v. Shulkin, 28 Vet. App. 366 (2017). 

The Board has considered the possibility of staged ratings and finds that the proper rating for bilateral hearing loss has been in effect for the entire appeal period.  Accordingly, staged ratings are inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

For these reasons, a compensable rating for bilateral hearing loss is denied.  38 C.F.R. §§ 4.3, 4.7.


ORDER

Service connection for a left foot disability is granted.

A compensable rating for bilateral hearing loss is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


